Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
Claims 1- 16 are pending.

Claim objection
Claim 1 language “wherein the fixing apparatus is not exposed to an outside of an image forming apparatus in a case where an opening/closing member, which can be opened and closed, is provided in the image forming apparatus in which the fixing apparatus is provided, and is provided downstream of the guide member in the conveying direction, is in a closed state, and the fixing apparatus is exposed to the outside in a case where the opening/closing member is in an opened state” is objected to, the claim language is generally convoluted and would benefit from revision for the sake of clarity. (Examiner notes that same limitation stated clearer in claim 8).

Claim 12 objected to because of the following informalities:  perhaps applicant should replace “for moving the holding member from a second position to the first position to the holding member " with –for moving the holding member from a second position to the first position of the holding member--.   

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-10, 12-14, 16 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwase (US 9,268,275, disclosed in IDS).
For claims 1, 8: Iwase discloses an image forming apparatus 100, fig. 4 including: 
image forming unit 100A, fig. 4 for forming an unfixed image on a recording medium;
a fixing apparatus 108, fig. 4 comprising:
a first rotating member 1, (fixation film) which heats a recording medium;
a second rotating member 2, (pressure roller) which forms a nip portion N with the first rotating member, (col. 4, lines 4-12);
a holding member 6, fig. 2 which is disposed downstream of the nip portion N in a conveying direction of the recording medium and holds a conveying member 5 which conveys the recording medium, (figs. 1, 4; col. 4, lines 28-42); and
a guide member 7 which is disposed at a position which is located downstream of the nip portion N in the conveying direction and faces the conveying member 5, and guides conveyance of the recording medium, (fig. 2; col. 4, lines 13-14);
wherein the fixing apparatus 108 is not exposed to an outside of an image forming apparatus 100 in a case where an opening/closing member (door) 111, fig. 2, which can be opened and closed, is provided in the image forming apparatus 100, fig. 4 in which the fixing apparatus 108 is provided, and is provided downstream of the guide member 7 in the conveying direction, is in a closed state, and the fixing apparatus 108 is exposed to the outside in a case where the opening/closing member 111 is in an opened state, see fig. 2, (a) and (b);
wherein the holding member 6 is at a first position in the case where the opening/closing member 111 is in the closed state and a distance between the holding member 6 at the first position and the guide member 7 is a first distance, fig. 2(a), and the holding member 6 can be displaced from the first position to a second position in the case where the opening/closing member 111 is in the opened state and a distance between the holding member 6 at the second position and the guide member 7 is a second distance, and 
wherein the second distance is shorter than the first distance, see fig. 2, (a) and (b); col. 7, lines 1-15. 

For claim 2: Iwase discloses that the holding member 6 is structured to be held at the first position irrespective of whether or not the recording medium is conveyed at least in the case where the opening/closing member is in the closed state, see figs. 2a, b.

For claim 3: Iwase discloses a first urging member 10 which urges the holding member 6 such that the holding member is positioned at the first position, col. 4, lines 31-43.

For claim 4: Iwase discloses wherein an urging force of the first urging member 10 would be larger than a force which the holding member 6 receives from the recording medium via the conveying member otherwise the holding member 6 would be moved (not moved) due to the force from the recording medium.

For claim 5: Iwase discloses that the first position is a position at which the holding member 6 is positioned in a case where heating of the recording medium by the first rotating member and the second rotating member is performed, see at least fig. 2a; col. 4, lines 29-35.

For claim 6: Iwase discloses a frame 8 which supports the first rotating member 1, the second rotating member 2, the guide member 7, and the holding member 6, fig. 2,
wherein the holding member 6 has a first abutting portion and a second abutting portion, the frame 8 has a first abutted portion which the first abutting portion abuts in a case where the holding member 6 is at the first position, and the guide member 7 has a second abutted portion which the second abutting portion abuts in a case where the holding member 6 is at the second position, see figs, 2a and 2b.

For claim 9: Iwase discloses a downstream conveying member 111g, fig. 1 which is disposed downstream of the conveying member 5 in the conveying direction, and holds and conveys the recording medium,
wherein a conveying path of the recording medium from the nip portion N to the downstream conveying member 111g is curved, thus, tension of the recording medium would act on the conveying member 5 in a state in which the recording medium is held between the first rotating member 1 and the second rotating member 2 and is held also by the downstream conveying member 111g simultaneously, see figs. 1-2, 4.

For claim 10: Iwase discloses that the opening/closing member 111 has an attitude restriction portion (lift cam) 12 which restricts an attitude of the holding member 6, and
wherein the attitude restriction portion 12 restricts the attitude of the holding member 6 such that the holding member 6 is positioned at the first position in the case where the opening/closing member is in the closed state, and stops the restriction in the case where the opening/closing member is in the opened state which opens the conveying path, see figs. 2a and 2b.

For claims 12, 16: Iwase discloses an image forming apparatus 100, fig. 4 comprising:
image forming unit 100A for forming an unfixed image on a recording medium;
a fixing apparatus 108 comprising:
a first rotating member 1 which heats a recording medium;
a second rotating member 2 which forms a nip portion N with the first rotating member;
a holding member 6 which is disposed downstream of the nip portion in a conveying direction of the recording medium and holds a conveying member 5 which conveys the recording medium;
a guide member 7 which is disposed at a position which is located downstream of the nip portion in the conveying direction and faces the conveying member 5, and guides conveyance of the recording medium; and
a frame 8 which supports the first rotating member 1, the second rotating member 2, the guide member 7, and the holding member 6,
wherein the holding member 6 is provided in the frame 8 so as to be rotatable about a rotation axis parallel to a width direction of the recording medium orthogonal to the conveying direction, see at least figs. 1, 2 and 4,
wherein the frame 8 includes a first restriction portion (small post connected to the frame 8, fig. 2a) which restricts movement of the holding member 5 in a direction away from the guide member at a first position fig. 2a, and a first urging member 10 which applies a force for moving the holding member 6 from a second position to the first position of the holding member 6, and
wherein the guide member 7 includes a second restriction portion (top surface of the guide member) which restricts movement of the approaching holding member 6 at the second position having a distance between the holding member 6 and the guide member 7 shorter than the distance between the holding member 6 and the guide member 7 of the first position, see at least figs 2a and 2b.

For claim 13: Iwase discloses wherein an urging force of the first urging member 10 would be larger than a force which the holding member 6 receives from the recording medium via the conveying member otherwise the holding member 6 would be moved (not moved) due to the force from the recording medium.

For claim 14: Iwase discloses that the first position is a position at which the holding member 6 is positioned in a case where heating of the recording medium by the first rotating member and the second rotating member is performed, see at least fig. 2a; col. 4, lines 29-35.

Allowable Subject Matter
Claims 7, 11, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Monday-Thursday, 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852